FiL.iiN COURT OF APPEALS
                                                             1 3-J._^Q"lLilf.^PPeals District




                                                            CATHY S, LUSK. CL


                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/11/2015                                                        COA No. 12-13-00251-cr
BELL, REGINALD JEROME            Tr. Ct. No. 114-0674-13                              PD-1293-14

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                             Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *